Campbell, C. J.,
delivered the opinion of the court.
The judgment is correct. Payne acquired title by adverse possession for ten years. Section 2678, code of 1880 (§ 2748, code of 1892) has no application. It applies only where a cause of action accrues in this state, and the person against whom it has accrued goes from and resides out of the state. A non-resident may acquire title to land by adverse possession held for him by others. An action against the tenant would give the possession to the true owner, and prevent the, ripening of the possession into title.
The successful plaintiff had no right to rent for more than six years.

Affirmed.